Case 1:21-mj-00014-TJC Document 1-1 Filed 03/23/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR DISTRICT OF MONTANA

IN THE MATTER OF THE
SEARCH OF:

Residence of Robert Redfield and
Outbuilding

303 North 3rd Avenue
Lodge Grass, Montana 59050

(a single level gray house with a blue
roof on the corner of northeast 3"4
Avenue and Helen Street and a multi-
colored single level outbuilding)

 

 

Case No. MJ 21-14-BLG-TIC

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH
AND SEIZE

I, Jeramie Middlestead, being first duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the search of

the residence of Robert Redfield located at 303 North 3 Avenue, Lodge Grass,

Montana 59050, described as a single level gray house with a blue roof on the

northeast corner of 3"! Avenue and Helen Street, and a single level multi-colored

outbuilding.
Case 1:21-mj-00014-TJC Document 1-1 Filed 03/23/21 Page 2 of 8

2. I am a detective with the Big Horn County Sheriffs Office and a Task
Force Officer with the United States Drug Enforcement Administration (DEA). I
have worked for the Big Horn County Sheriff’s Office since January of 2014,
becoming a detective in 2018. I was appointed as a Task Force Officer with DEA
on January 7, 2020. Prior to my current assignment, I worked for five years as a
patrol deputy with the Big Horn County Sheriff’s Office. I have received formal
training by the State of Montana Law Enforcement Academy as well as private
sector training programs in conducting felony and misdemeanor investigations of
crimes. I currently hold a Basic Peace Officer Certification in the State of
Montana.

3 As aresult of my experience and training, I have conducted and/or
participated in many investigations, to include, but not limited to, physical and
electronic surveillances, questioning of witnesses, suspects, and informants,

_ applications and executions of search, seizure, and arrest warrants, evidence
collection, financial crimes, and recognition of controlled substances. I also have
training and experience in the recognition of paraphernalia used for ingesting,
distributing, manufacturing, and storing controlled substances, as well as
recognizing conduct common to drug traffickers.

4. The information in this affidavit is based upon my own personal

knowledge, as well as information received from witnesses and other law
Case 1:21-mj-00014-TJC Document 1-1 Filed 03/23/21 Page 3 of 8

enforcement sources. Because this affidavit is made for the limited purpose of
establishing probable cause to search the residence and outbuilding described in
this affidavit, I have not recited each and every fact known to me as a result of the

investigation described below.

5. Based on your Affiant’s training, experience, and participation in

previous investigations, your Affiant knows:

6. That drug traffickers possess controlled substances such as
methamphetamine, cocaine, ecstasy, and heroin, as well as packaging material
including plastic wrap, Ziploc bags, cutting agents, scales, vacuum sealed bags,

vacuum sealers, and measuring cups.

Ts That traffickers in controlled substances often use and possess books,
records, receipts, notes, ledgers, address books, hand written notes, and other
papers relating to the transportation, ordering, purchase, possession, and
distribution of controlled substances, including bank statements, checking

accounts, and safe deposit boxes.

8. That traffickers in controlled substances often use and possess
financial proceeds of dealing in controlled substances, namely currency of the

United States or other countries, financial instruments including money orders or
Case 1:21-mj-00014-TJC Document 1-1 Filed 03/23/21 Page 4of8

wire transfers, which are evidence of proceeds of drug trafficking and money
laundering, or which have been used or are intended to be used to further drug

trafficking and money laundering business.

2, That traffickers in controlled substances often use and possess papers,

tickets, notes, receipts, and other items relating to domestic or international travel.

10. That traffickers in controlled substances often use and possess
documentary evidence in the form of vehicle titles and registration receipts

reflecting the acquisition, ownership, and/or registration of vehicles.

1l. That traffickers in controlled substances often use and possess
documents that may aid in the identification of and/or the current location of
controlled substances and/or proceeds from controlled substance transactions,

including storage unit receipts, safe deposit box records, and rental agreements.

12. That traffickers in controlled substances often use and possess
weapons, to include firearms, ammunition, knives, or explosives, which may be
used to protect and/or guard controlled substances, and/or the personal security of

the drug traffickers.
Case 1:21-mj-00014-TJC Document 1-1 Filed 03/23/21 Page 5of8

13. That in the process of weighing, packaging, processing, and hiding of
contraband, small amounts of controlled substances are often left behind and

adhere to scales, safes, and containers they have been stored in.

14. In virtually all the prior drug search warrants your Affiant has been
involved in, where contraband has been located, documents, records, and/or

proceeds of the sale of controlled substances have also been found.

15. That persons involved in trafficking drugs conceal currency, financial
instruments, and/or proceeds or negotiable instruments of drug transactions, and
evidence of financial transactions relating to obtaining, transferring, secreting, or

spending of money made from engaging in drug activity.

16. That persons involved in trafficking drugs often possess and distribute
more than one controlled substance, the common _ substances _ being,

methamphetamine, cocaine, ecstasy, and heroin.

17. The purpose of this search warrant is to seize evidence of violations of
21 U.S.C. § 841(a)(1), possession with intent to distribute controlled substances
and 18 U.S.C. § 922(g)(3), unlawful drug user and addict in possession of firearms

and ammunition.
Case 1:21-mj-00014-TJC Document 1-1 Filed 03/23/21 Page 6 of 8

PROBABLE CAUSE

18. As part of an ongoing methamphetamine trafficking investigation in
Big Horn County, Montana, involving BIA, DEA and the Big Horn County
Sheriff's Office, law enforcement has identified Robert Redfield as a distributor of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), in Lodge Grass,

Montana.

19. On March 23, 2021, while executing federal arrest warrants for Robert
Redfield and Krystal Firebear, issued in Cause Number CR 20-77-BLG-SPW, at
the residence of Richard Redfield located at 303 North 3"? Avenue, in Lodge Grass,
I approached the residence and identified Redfield visually through the open front
door. At this point, Redfield closed the door. I, and another law enforcement
officer, kicked the door in and pursued Redfield. Redfield resisted arrest in the

living room, but after a brief struggle was handcuffed and detained.

20. A security sweep of the residence was conducted to ensure that there
were no other persons in the residence for officer safety. While conducting that
security sweep, in plain view on the living room coffee table, was a glass jar with a
white crystalline substance believed by me to be methamphetamine. In addition,

there was drug paraphernalia on the coffee table to include a light bulb converted
Case 1:21-mj-00014-TJC Document 1-1 Filed 03/23/21 Page 7 of 8

into a methamphetamine pipe. I also saw a scale near the methamphetamine and

methamphetamine pipe on the coffee table.

21. Also, while conducting the security sweep of the residence, I saw in

plain view several firearms and ammunition throughout the house. Through a
previous recorded interview with Firebear that I conducted on February 14, 2020, I
learned from Firebear that both she and Redfield are abusers of methamphetamine
and other controlled substances. The warrants I was executing, on March 23,
2021, are related to an indictment returned in CR 20-77-BLG-SPW, charging
Redfield and Firebear with being unlawful drug users and addicts in possession of
firearms and ammunition, as well as a charge of possession with intent to distribute

methamphetamine against Redfield.

22. Based upon my historical knowledge through witness interviews, I

learned that Redfield kept firearms in the above-described outbuilding.

CONCLUSION

23. I submit that this affidavit supports probable cause for a search of the
residence and outbuilding as described in this affidavit for the items described in

Attachment B.
-21-mj- -TJC Document 1-1 Filed 03/23/21 Page 8 of 8
Mar 23 21, 08:59p Case 127m O00 J 4066399134 p.11

08723/2021 15:08 FAX 406 657 6989 U.S. Attorney Crim } 7001170015

Respectfully submitted,

AG@amie Middlestead
Task Force Officer
Drug Enforcement Administration

Sworn to before me over the telephone and signed by me pursuant to Federal

Rules of Criminal Procedure 4.1 and 4(d) on the 2.0 day of March, 2021!

 

\
TIMO VY CAVAN
United States Magistrate Judge

 

 

 

 
